DYKMAN, J.
The opinion of the court of appeals in this case, when it was decided there, contains this language:
“We do not intend by this decision to hold that every trifling deviation! from equality of population would justify or warrant an application to a court for redress. Such, we think, is not the meaning of the provision. It must be a grave, palpable, and unreasonable deviation from the standard, so that, when the facts are presented, argument would not be necessary to con*536yince a fair man that very great and wholly unnecessary inequality has been intentionally provided for. This is as near an exact definition of the meaning of this section, in this regard, as I am able to now give.” 33 N. E. 827.
In view of the rule so enunciated, and of the duty devolved upon hoard of supervisors to divide the county of Kings into 18 assembly districts, each of convenient and contiguous territory, and equal in point of population as possible, without a division of the four towns in the county, our conclusion is that there is not only no unreasonable deviation from the standard, but that the standard has been observed. The average number of inhabitants in each district is 54,877, and the variation from that standard is only about 6,000 in any case, and in most cases it is much less. Our conclusion is that the order should be affirmed. All concur.